ACCEPTED
                                                                                06-18-00036-CR
                                                                      SIXTH COURT OF APPEALS
                                                                            TEXARKANA, TEXAS
                                                                               3/9/2018 4:47 PM
                                                                               DEBBIE AUTREY
                                063-18-00036-CR                                          CLERK

                                Trial # 16-0281X

BRODERICK M. McHENRY                          IN THE 6TH COURT OF
                                                                  FILED IN
                                                           6th COURT OF APPEALS
V.                                            APPEALS        TEXARKANA, TEXAS
                                                           3/9/2018 4:47:15 PM
THE STATE OF TEXAS                            TEXARKANA, TEXAS
                                                               DEBBIE AUTREY
                                                                   Clerk



                   MOTION TO EXTEND TIME TO FILE

                             NOTICE OF APPEAL

Comes now the defendant, Broderick M. McHenry, by and thru his appointed

attorney, Vernard Solomon, and does hereby move this Honorable to grant a one

day extention to the time period required to give Notice of Appeal and in support

of said Motion would show the following.

                                        I.

The trial began on January 9, 2018 before the Honorable Brad Morin, Attorney

Craig Fletcher represented the defendant on the trial of the merits by appointment

and was found guilty on the same date. Certification of the Right to Appeal was

signed the same date.

                                        II.

Attorney Vemard Solomon was appointed on the 8th day of January, 2018 to
handle the appeal of the matter to the 6 Court of Appeals. The Notice was

required to be filled on or before February 8, 2018. Notice was filed on February

9, 2018, one day late.

At this point mistakes were made by the appointed attorney for appeal including

the following:

      (1) I mistakenly thought that the Notice was filed before 1 was appointed to

appeal the case based on the Certificate of the Right to Appeal;

      (2) Twenty days were remaining at the time of the appointment with the

Statement of the Facts and the Court's records filed after the deadline for the

Notice of Appeal.

      (3) 1 knew nothing of the case and the conversation with the trial attorney

was of no help.

      (4) At this point it was called to my attention of the deadline with my

mistaken belief it was the next day, February 9, 2018. I guess I have begun to lost

the ability to count on a calender at the age of 74.

This Motion to Extend the time period one day will not in any way lessen the

position of the rights of the State of Texas but will grant to an indigent defendant

the due process of the law.

      WHEREFORE, PREMISES CONSIDERED, Attorney for the defendant

herein request the extension of one day for the filing of the Notice of Appeal.
Respectfully Submitted,



Vernard Solomon
103 B. Houston
Marshall, Texas 75670
Tele 903.938.4555
Fax 903.938.5151
SBN 18835000


                          CERTIFICATE OF SERVICE

I do hereby certify that a true and correct copy of the above Motion to Extend
filyta                   ivereo the District Attorney's Office.


Vernard Solomon